Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Argument filed on 04/28/2022
Status of the claims 
Claims 1-21 remain in the application.
Response to Arguments
Regarding claim 1 (similarly Claims 8, 13, 18 and 20) Applicant’s arguments are fully considered but are found not convincing.
First Applicant submits, see remarks page 1 paragraph 4, that “In Diab, however, PCS and PMA are merely listed, along with a physical media dependent (PMD) sublayer, as possible elements of a PHY and logic module 308 (see both [0053] and [0056]). The various sublayers are merely mentioned by name, as items on a list.
The Examiner respectfully disagrees. PCS and PMA in the cited [0053]-[0056] are part of the Ethernet Physical layer (PHY) device (110a) operative to control a remote peer Ethernet PHY device (110b), connected by Physical link 112 shown in Figs. 1, 3 and 4. Ethernet Physical layer (PHY) device (110a), peer Ethernet PHY device (110b) and Physical link 112 are described in [0022], [0025], [0026] and in the rest of the document.
Fig. 3 and cited [0053] described that PHY device 302 may comprise a PHY and logic module 308 for implementing the physical coding sublayer (PCS), the physical media attachment (PMA), (the latter not shown). [0056] added that physical coding sublayer (PCS) and physical media attachment (PMA) may operable to perform one or more of physical encoding and/or decoding, PMA framing, and transmitter and/or receiver operations.
Second, Applicant argues that “Diab does not specify any specific tasks that might be performed by the PCS or PMA, and certainly does not suggest the task partitioning between the PCS and PMA recited in claim 1.”
The Examiner respectfully disagrees. The cited Figs 1, 3, 4 and [0053]-[0056], and PMA [0053]-[0056] teaches communication associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112.
However, recognizing Diab does not explicitly teach the following functions,
	 insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device; 
receive, over the physical link, one or more verifications, acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device, 
the Examiner turner to Kessler for teaching the mission functions:
Kessler discloses insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, fig. 1, fig. 6; control fields (or management frames) sent with preambles to control GPIO of peer slave; 
receive, over the physical link, one or more verifications, acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device, Fig. 1, for stream transmitted over bus/link 106 between master node 102 and slave nodes 104,  [0083], master note receives ACK form peer slave: to acknowledge a command received in frame 180 when that slave node 104 generates the synchronization response frame 197.
The proposed modification provides Ethernet communication between peer devices; that is the master node 102 may send that information to the slave via the GPIO pins since GPIO pins may be used to convey information from a slave node 104 to the master node 102 (e.g., by having the master node 102 poll the GPIO pins over I2C, see [0118].
Therefore, the rejection for claims 1, 8, 13, 18 and 20 are maintained. Dependent claims are rejected as indicated and the rejections are maintained.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler.
Regarding claim 1. Diab discloses An Ethernet Physical layer (PHY) device operative to control a remote peer Ethernet PHY device, the Ethernet PHY device comprising: 
Physical Coding Sublayer (PCS) circuitry, configured to: 

    PNG
    media_image1.png
    419
    750
    media_image1.png
    Greyscale

generate a stream of layer-1 Ethernet frames that carry data for transmission to a peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112;
and 
insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112; and 
Physical Media Attachment sublayer (PMA) circuitry, configured to: 
transmit the stream of layer-1 Ethernet frames and the inserted management frames,  to the peer Ethernet PHY device over the a physical link, for controlling one or more operations of the GPIO port associated with the peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112; and 
	Diab does not explicitly disclose insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device; 
receive, over the physical link, one or more verifications, acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device. 
Kessler discloses insert, into the stream of layer-1 Ethernet frames, one or more management frames that are separate from the layer-1 Ethernet frames and that are configured to control a General-Purpose Input-Output (GPIO) port associated with the peer Ethernet PHY device, fig. 1, fig. 6; control fields (or management frames) sent with preambles to control GPIO of peer slave; 
receive, over the physical link, one or more verifications, acknowledging that the one or more management frames were received successfully at the peer Ethernet PHY device, fig. 6 [0083], master note receives ACK form peer save.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 3. Diab does not disclose but Diab as modified with Kessler disclose, wherein, by inserting at least one of the management frames, the PCS circuitry is configured to instruct the peer Ethernet PHY device to set the GPIO port to a specified output logic level, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 4. Diab does not disclose but Diab as modified with Kessler disclose, wherein, by inserting at least one of the management frames, PCS circuitry is configured to instruct the peer Ethernet PHY device to read an input logic level of the GPIO port, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 5. Diab does not disclose but Diab as modified with Kessler disclose, wherein, by inserting at least one of the management frames, the PCS circuitry is configured to instruct the peer Ethernet PHY device to control a microcontroller to perform a safety-control operation in a vehicle, [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 6. (Diab does not disclose but Diab as modified with Kessler disclose, wherein the PCS circuitry is configured to receive the one or more management frames from a host, fig. 1; [0118].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 7. Diab does not disclose but Diab as modified with Kessler disclose, wherein the PCS circuitry is configured to receive, via a register, parameters for controlling the GPIO port, and to compose the one or more management frames based on the parameters, [0039], [0042], [0048].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 8. Diab discloses An Ethernet Physical layer (PHY) device controlled by a remote peer Ethernet PHY device, comprising: 
Physical Media Attachment sublayer (PMA) circuitry, configured to: 
connect to a physical link; 
receive, over the physical link a stream of layer-1 Ethernet frames that carry data sent from the peer Ethernet PHY device, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112; and 
receive, within the stream of layer-1 Ethernet frames, one or more management frames that were sent from the peer PHY device to control a General-Purpose Input-Output (GPIO) port associated with the Ethernet PHY device; and Physical Coding Sublayer (PCS) circuitry, (see figs 1, 3, 4; fig. 1 is reproduced showing communication with remote peer Ethernet device) PCS [0053]-[0056], and PMA [0053]-[0056] associated with the peer Ethernet PHY device implementing Ethernet protocol via GPIO via link 112.
Diab does not explicitly disclose configured to: control the GPIO port responsively to instructions included in the one or more management frames; and 
transmit to the peer Ethernet PHY device, PMA circuitry, one or more verifications, acknowledging that the one or more management frames were received successfully.
Kessler discloses control the GPIO port responsively to instructions included in the one or more management frames; and 
transmit to the peer Ethernet PHY device, PMA circuitry, one or more verifications, acknowledging that the one or more management frames were received successfully, fig. 1, fig. 6; control fields (or management frames) sent with preambles to control GPIO of peer slave; 
transmit to the peer Ethernet PHY device, PMA circuitry, one or more verifications, acknowledging that the one or more management frames were received successfully, fig. 6 [0083], master note receives ACK form peer save.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 10. Diab does not disclose but Diab as modified with Kessler discloses, wherein, in response to at least one of the management frames, the PCS circuitry is configured to set the GPIO port to a specified output logic level, , [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 11. Diab does not disclose but Diab as modified with Kessler discloses, wherein, in response to at least one of the management frames, the PCS circuitry is configured to read an input logic level of the GPIO port, and to report the input logic level of the GPIO to the peer Ethernet PHY device, [0059], [0188], setting GPIO to IRQ interrupt request (output logic level).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 12. Diab does not disclose but Diab as modified with Kessler discloses, wherein, in response to at least one of the management frames, the PCS circuitry is configured to control a microcontroller to perform a safety-control operation in a vehicle, [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 13. See discussion of claim 8.

Regarding claim 14. Diab does not disclose but Diab as modified with Kessler disclose, wherein: in at least one of the management frames, the second Ethernet PHY device is configured to initiate a safety- control operation in a vehicle; the first Ethernet PHY device is configured to control the microcontroller via the GPIO port to perform the safety- control operation; and the microcontroller is configured to perform the safety-control operation in response to control of the GPIO port, [0155], [0226].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 17. Diab does not disclose but Diab as modified with Kessler disclose, wherein the first Ethernet PHY device is configured to control the GPIO port irrespective of whether the microcontroller is functional or malfunctioning, fig. 1 [0042], [0059] GPIO control slave via IRQ
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Diab and Kessler to provide Ethernet protocol communication between peer nodes.

Regarding claim 18. See discussion of claim 1.
Regarding claim 20. See discussion of claim 8.

Claims 2, 9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler and further in view of Claseman US 2004/0165534 A1.

Regarding claim 2. Diab with Kessler does not disclose but Diab with Kessler as modified with Claseman discloses wherein the PHY PCS circuitry is configured to insert the management frames by inserting one or more Operations, Administration and Maintenance (OAM) frames, [0058], [0059] insertion of OAM frames by PHY layer. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Kessler with Claseman to compensate for rate differences in data stream, see abstract and [0058]-[0059].
Claims 9, 19 and 21 recite similar limitations. These claims are rejected as in claim 2.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diab US 2010/0115316 A1 in view of Kessler et al. US 2019/0278733 A1 hereinafter Kessler and further in view of Shie US 2007/0106915.

Regarding claim 15. Diab as modified with Kessler disclose but Diab and Kessler as modified with Shie discloses wherein, in response to at least one of the management frames, the first Ethernet PHY device is configured to reset the microcontroller via the GPIO port, for instance, [0007], [0015] and claim 1; resetting the microcontroller unit (MCU), the MCU 20 undergoes the reset operations and sets the GPIO pin reset microcontroller unit (MCU) via GPIO pin (port). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Diab and Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].  

Regarding claim 16. Diab as modified with Kessler disclose but Diab and Kessler as modified with Shie discloses, wherein, in response to at least one of the management frames, the first Ethernet PHY device is configured to read a status of the microcontroller via the GPIO port, [0012], [0015] and claim 1; reads power status (status) of device.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Diab and Kessler with Shie to reset the settings of a microcontroller unit (MCU), see abstract and [0007].  








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414  

/SITHU KO/Primary Examiner, Art Unit 2414